On the Return of the Writ of Sequestration issued forth of this Court against the Estate real and personal of the Defendant in this Cause, It was Moved by Mr. Attorney General, That the Matter of the Complainants Bill be taken and Decreed pro Confesso,
Which is Ordered accordingly.
Alexr Stewart Deputy Register in Chancery
Upon Reading the Petition of Mary Aulder Wife of Condrick Aulder preferr’d to this Court, and on Motion of Mr. Attorney General, It is Ordered that the usual Process be awarded against the said Condrick Husband of the said Petitioner, Requiring him Personally to be and appear in this Court then and there to Answer to all such Matters and things as shall be Objected against him by the said Petitioner, and to stand to and abide the Order and Decree of this Court to be made therein, and further to do and Receive what the Court shall in that behalf Consider.
Alexr Stewart Deputy Register in Chancery
Upon Opening the Matter and reading the Report of William Pinckney Esq. Master of this Court by him made in pursuance of the Order of this Court of the 12 th day of May last upon the humble Petition of Mary Smith Executrix of the last Will and Testament of John Daniel of Charles Town Carpenter deceased; The said Report being Considered by the Court was Confirmed, and accordingly it is Ordered, That the Negro Slave mentioned in the said Petition be Sold, and that the Money arising by Such Sale be put out at Interest for the use and Account of the several Children mentioned in *432the said Petition respectively, to such persons and upon such Securities as shall be approved of by the Master of this Court, agreeable to the tenor and true Intent and Meaning of the said Report.
Alexr Stewart Deputy Register in Chancery
Upon reading the Petition of Henry Christie of Charles Town Father and Guardian appointed of the Bodies and Estates of Henry Christie Mary Christie and Sarah Christie his Infant Children, Setting forth among other things, That Sarah Allen late of Charles Town Widow deceased, Did by her last Will give Devise and Bequeath unto each of the said Petitioners three Children three hundred Pounds current money amounting in the whole to Nine hundred Pounds like Money, and appointed Thomas Lamboll Esq. Sole Executor of the said Will, and also Setting forth that the Said Thomas Lam-boll alledges he cannot Safely pay the Same without an Order or Decree of this Court; Now upon Motion of Mr. Rattray of Counsel for the Petitioner in that behalf, and for as much as it appeared that the Petitioner had given Security for the careful Management of the Bodies and Estates of his Said Infant Children, The said Petition was by this Court considered and held reasonable, and therefore, It is Ordered, That the Said Thomas Lamboll do pay the Said Sum of Nine hundred Pounds current money to the said Henry Christie the Petitioner according to the prayer of his Petition.
Alexr Stewart Deputy Register in Chancery
Upon the humble Petition of James Skirving and John Laird Executors of the last Will and Testament of Doctor George Mitchell late of Pon Pon Practitioner in Physick preferred to this Court and Read, Setting forth That the said George Mitchell was in his life time and at the time of his Death possessed of a real and personal Estate, that on or about the 3d day of December last he duly made and executed his last Will and Testament in Writing, and therein among other things did Authorize and Impower his Executors to Sell and dispose of all his Said Estate for the benefit of his Legatees in the said Will mentioned, but did not give any directions in his said Will to Sell the same upon Credit, And that the Petitioners are advised they cannot Sell the said Estate without the Consent and direction of this Court  But at their own risque and peril, and are apprehensive if they Sell the Said Estate for ready money, that it will tend to the great Loss and Injury of the said Legatees; It was therefore prayed, That this Court may give Directions and Orders for Selling the Said Estate upon Credit and under such restrictions and Limitations as they shall think fit; And upon Consideration this present day had of the Said Petition by this Court It is Ordered, That the said Executors do Sell the Said Estate upon such Credit and upon such Securities as shall be approved of by the Master of this Court.
Alexr Stewart Deputy Register in Chancery
*433Upon the humble Petition of Rice Price and James Withers Executors of the last Will and Testament of James Thomson Butcher deceased and of Benjamin Trapier and Hannah his Wife one of the Daughters and Devisees of the said James Thomson, preferred to this Court and read, It was prayed That this Court would make an Order thereon for a Partition of Division of the Slaves Stock Cattle and other personal Estate devised to the said Hannah and her Brother George Thomson a Minor under the age of 21 years by their Said Father’s Will, between the Said Benjamin Trapier in right of his said Wife Hannah and the said George Thomson; Whereupon, and on Considering the Said Petition, for the reasons therin contained, It is Ordered by this Court accordingly; and that Messers David Manigault and William Waities on behalf of the said Benjamin Trapier and Hannah his Wife, and Elias Faissine and Daniel Laroche Esquires on the part and behalf of the said George Thomson respectively Nominated, be and they are hereby Appointed to make Division of the said Personal Estate, between the said Benjamin Trapier in right of his Said Wife Hannah and the said George Thomson, And that they make due return thereof into this Court on or before the [blank] day of [blank] to be by this Court Considered, and to the end that the Same if by this Court held reasonable may be Confirmed and made a Record of the Court to perpetuate the Memory of the said Division between the Said Parties, and for the Safety and Satisfaction of all Persons concerned therein.
Alexr Stewart Deputy Register in Chancery
Upon the humble Petition and Representation of John Dutarque and Anthony Bonneau, praying, for the reasons therein contained, for an Order of this Court to Sell the Estate of Lewis Monzen deceased which being read and Considered by this Court, It is Ordered that the Said Petition and Allegations therein Set forth be referred to the Master to Inquire into the Facts in the Said Petition asserted, and that he make his Report thereupon with his Opinion  Concerning the Same to this Court on or before the [blank] day of [blank].